The opinion of the court was delivered, by
Read, J.
An assignment by an insolvent debtor for the benefit of creditors, always leaves a resulting trust in the assignor, which, if his debts were actually paid or a legal presumption of their payment has arisen from lapse of time, entitles him to the possession of the assigned property. The assignment was made in this case nearly fifty-six years ago; and the money now in the hands of the accountants has remained unclaimed for over thirty years. This length of time raises the legal presumption already stated, and the widow and representative of William Page is clearly entitled, as against the accountants, to the property in their hands. They are legal owners only for the beneficial or equitable owners, and, as the bank has no claim to it, it really belongs to Mrs. Page in her representative capacity, and so the auditor and the court below have rightly decided. The case is so fully developed in the opinion of Judge Allison and the report of the auditor, that we deem it unnecessary to say more than that
The decree is affirmed.